     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.1 Page 1 of 23


                                                                      FILED
 I   Glenn Wilbor                                                    Feb 08 2021
     8483 Run of the Knolls
 2   San Diego, CA 92127                                        CLERK, U.S. DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA
     Cell 1: 858.449.0541                                    BY        s/ zenobiaa      DEPUTY
 3


 4   Plaintiff IN PROPRIA PERSONA
 5

 6

 7
                      UNITED STATES FEDERAL DISTRICT COURT
 8

 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
           Glenn Wilbor,                            Civil Case: '21 CV226 TWR BGS
11
               Plaintiff,                          TCPA COMPLAINT
12
               vs.
13

14                                                 Jury Trial Requested
           GG Homes, Inc.
15
               Defendant
16
                                           )
17

18            Plaintiff Glenn Wilbor (hereinafter "Plaintiff'), living in San Diego county,

19
     hereby files a Complaint and alleges following violations of the Telephone

20
     Consumer Protection Act:

21   Ill
22

23

24
     1
         WARNING TO ANY TELEMARKETER. IF YOU CALL MY NUMBER FOR SOLICITATION I WILL
25
     SUE YOU. PUT THE ABOVE NUMBER ON YOUR DO NOT CALL LIST.

                                         TCPA COMPLAINT- I
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.2 Page 2 of 23




                                   I. INTRODUCTION

 2   1.    In 1991, Congress passed the Telephone Consumer Protection Act, 4 7

 3   U.S.C. § 227, et seq., ("TCPA"), in response to complaints about certain
 4
     telemarketing practices. This civil lawsuit is for both negligent and willful
 5
     violations ofboth 47 USC §227(b)(l)(A) and 47 USC §227(c)(5).
 6

 1   2.    Plaintiff states that Defendant has been sued at least five times in federal and

 8
     state court in San Diego within the past year for TCPA violations. This is
 9
     important because the District Judge has the absolute discretion to award treble
10

     damages of willful or knowing violations. Clearly being sued five times in the last
11

12   year for the exact same violations is both knowing and willful.
13
     3.    Defendant repeatedly sent the following text message from 858-707-7601
14
     (Eric Lucas) to Plaintiff's cellular phone (858-449-0541):
15

16
               a. "Hi Glenn, I'm an investor and contractor in San Diego. Do you have

17                any off-market deals or packet listings that might make a good "fix
18
                  and flip" project? We're buying aggressively in 2021 and you can
19
                  double end or even triple end the deal! - Eric @ GG Homes"
20

21

22   4.    Cellular phone 858-449-0541 and 858-759-1782, were registered and placed
23
     on www.donotcall.gov by Plaintiff. Plaintiff owns, controls and uses both of these
24
     phones that are wireless cellular phones used for personal residential purposes.
25


                                       TCP A COMPLAINT - 2
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.3 Page 3 of 23




     Clearly Defendant has been made aware through the duty to check all numbers

 2   against this government list each and every month.
 3
     5.    In enacting the TCP A, Congress intended to give consumers a choice as to
 4
     how creditors and telemarketers may call them, and made specific findings that
 5

 6
     "[t]echnologies that might allow consumers to avoid receiving such calls are not

 7   universally available, are costly, are unlikely to be enforced, or place an inordinate
 8
     burden on the consumer. TCPA, Pub.L. No. 102-243, § 11. Toward this end,
 9
     Congress found that:
10

11             [b Janning such automated or prerecorded telephone calls
               to the home, except when the receiving party consents to
12             receiving the call or when such calls are necessary in an
13
               emergency situation affecting the health and safety of the
               consumer, is the only effective means of protecting
14             telephone consumers from this nuisance and privacy
               .     .
               mvas10n.
15

16   6.    Plaintiff hereby alleges that GG Homes directly and through their controlled

17
     employees or agents, "called a cellular telephone number [belonging to Plaintiff
18
     Glenn Wilbor]; (2) using an automatic telephone dialing system [i.e., an "ATDS,"
19

     or an artificial or prerecorded voice]; (3) without the recipient's prior express
20

21   consent." Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir.
22
     2012) (citing 47 U.S.C. § 227(b)(l)). A text message is considered a call under the
23
     TCP A. Defendant did not have signed written permission or consent to text
24

25
     Plaintiff with spam solicitations. Plaintiff went further expressly telling Defendant


                                       TCPA COMPLAINT- 3
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.4 Page 4 of 23




     to "stop" and yet they did not stop.

 2   7.    Defendant sent Plaintiff a text solicitation message to Plaintiffs cellular
 3
     phone with an ATDS on the following dates:
 4
               a. 1/31/2021
 5

 6
               b. 10/7/2020

 7             C.   9/29/2020
 8
               d. 2/13/2020
 9
     8.    There have been many other spam text messages both before and after the
10

11   above stated text messages. Defendant has also been making harassing solicitation

12   telephone calls.
13
     9.    The Federal Trade Commission ("FCC") has been granted the authority to
14
     draft and issue regulations implementing the TCP A. According to findings by the
15

16   FCC, automated calls and text messages are prohibited under the TCPA because

17
     receiving them is a greater invasion of privacy and nuisance compared to live
18
     solicitation calls. The FCC has also acknowledged that wireless customers are
19

     charged for any incoming calls and text messages. A text message, like the ones
20

21   sent by Defendant, were sent by an Automatic Telephone Dialing System that has
22
     the capacity to store numbers and dial them automatically.
23
     10.   GG Homes "physically" sent the text messages and placed the unauthorized
24

25
     calls at issue in this lawsuit. President and CEO Paul Eric Green both told his GG


                                      TCP A COMPLAINT - 4
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.5 Page 5 of 23




     Homes employee orally and Paul Green sent an email to his GG Homes employee

 2   in writing, thus directing, commanding and ordering them to call and text Plaintiff
 3
     to see ifhe would buy Defendant's services to enable them in order to "flip" homes
4
     for resale. Defendant even offered, as part of their solicitation, to "double end or
 5

 6
     even triple -end" the commissions.

 7   11.    Further, GG Homes had a direct agency relationship with and control over
 8
     the person that sent the text messages and placed the illegal calls because they
 9
     were employees of GG Homes.
10

11   12.    The employees of GG Homes are operating in a consensual relationship with

12   permission, request, and instruction as between each of them. That is, the
13
     employees of GG Homes are willingly and knowingly making illegal calls and
14
     sending illegal spam text massages for a payment of wages. They are voluntarily
15

16   working together towards a goal.

17
     13.    Plaintiff personally and physically typed his cellular phone number ending
18
     in -0541 and -1782 into www .donotcall.gov more than 31 days prior to the first
19

     illegal text sent by Defendant GG Homes, thereby personally placing his own
20

21   phone on the National Do Not Call registry that has been established by the
22
     Federal Trade Commission to prevent and prohibit harassing telemarketing calls
23
     and text messages.
24

25
      14.   GG Homes did not have advance written consent from Plaintiff to make any


                                        TCPA COMPLAINT- 5
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.6 Page 6 of 23




      calls or send any text messages to Plaintiffs phone.

 2    15.   Plaintiff brings this action seeking damages and any other available legal or
 3
      equitable remedies resulting from the illegal actions of Defendant GG Homes, Inc,
 4
      for negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiffs
 5

 6
      cellular telephone in violation of the Telephone Consumer Protection Act, 47.

 7    U.S.C. § 227 et seq. ("TCPA") and related regulations, specifically the National
 8
      Do-Not-Call provisions, thereby invading Plaintiffs privacy.
 9
      16.   Defendant GG Homes has violated California Business & Professions Code
10

11    § 17593 and§ 17591 by sending text messages to Plaintiff without prior written

12    consent and without a pre-existing business relationship. Plaintiff seeks an
13
      injunction pursuant to said code sections to prohibit Defendant GG Homes, and its
14
      agents, from violating the do not call provision of the FTC. See Section
15

16    310.4(b)(l)(iii)(B) of Title 16 of the Code of Federal Regulations. Defendant is
17
      harassing Plaintiff.
18
      17.   Defendant GG Homes, Inc also used the following phone numbers to run the
19

20
      telemarketing scam: 858-923-4291 on January 31, 2021.

21    18.   Defendant GG Homes starts their scam with spam text messages without
22
      advance written consent of the recipient of the text. Defendant GG Homes uses a
23
      robo-dialer to blast out their text messages and then the follow up with illegal
24

25
      telemarketing calls.


                                       TCPA COMPLAINT- 6
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.7 Page 7 of 23




      19.   A TCPA defendant is subject to triple damages when their violations are

 2    willful or knowing. Courts have held that prior lawsuits for TCP A violations can
 3
      create an inference of willful or knowing conduct thus warranting the triple
 4
      damages afforded by Congress. To that end, Defendant GG Homes, Inc was sued
 5

 6
      for violation of the TCPA in 20-cv-1298 JLS WVG, Charman vs. GG Homes, Inc.

 7    and in 37-2020-00000606, Aragon vs. GG Homes, Inc, Stark vs. GG Homes, Inc,
 8
      20-cv-1913-JAH-MSB as well as 21-cv-00186-JLS and 21-cv-00209-BAS-AHG.
 9
      These 2020 and 2021 lawsuits for illegal spam texting prove that GG Homes, In is
10

11    continuing to spam text in violation of the TCP A in a willful, knowing, intentional,

12    and malicious manner.
13
                              II. JURISDICTION AND VENUE
14
      20.   This Court also has federal-question subject matter jurisdiction over the
15

16
      Plaintiff's TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a

17    federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).
18
      21.   The Court has ancillary jurisdiction, in its discretion, over any attendant stat
19
      law claims. Plaintiff has also now formally put Defendant on notice of Cal. Civ.
20

21    Code § 1798.150 and will seek leave to amend the causes of action after the 30 day

22    grace period. This is not a diversity case.
23
      22.   This Court has personal jurisdiction over GG Homes, Inc., because a
24
      substantial part of the wrongful acts alleged in this Complaint were committed in
25


                                       TCPA COMPLAINT- 7
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.8 Page 8 of 23




      California.

 2    23.   Venue is proper in the United States District Court for the Southern District
 3
      of California pursuant to 28 U.S.C. §1391(b) and because Defendant does business
 4
      within the State of California and Plaintiff resides within the County of San Diego.
 5

 6
      24.   Defendant GG Homes has purposefully directed its activities into California

 7    and have thus enjoyed the benefits and protections of California law.
 8
                                         III. PARTIES
 9
      25.   Plaintiff, Glenn Wilbor ("Plaintiff'), is an individual and resident in
10

      California.
11

12    26.   Defendant GG Homes, Inc is a "person" as defined by 47 U.S.C. § 153 (39).
13
                               VI. FACTUAL ALLEGATIONS
14
      27.   On or about February 13, 2020, Defendant GG Homes, Inc., contacted
15

16
     Plaintiff on Plaintiff's cellular telephone numbers ending in -0541, in an attempt to

17    solicit Plaintiff to engage Defendant's real estate services (flipping homes) and
18
      looking for "pocket listings." "Eric" was the name the person on the phone, or so
19
      he said. "Eric" is an employee of GG Homes and works for and under Paul Eric
20

21    Green. Paul Green signs "Eric's" paychecks, or it may be the case that Eric is Paul

22    Eric Green or Eric Lucas. Defendant GG Homes used a pre-printed text paragrap
23
      at the beginning of the texts. Plaintiff gives notice of and reserves the right to
24
      amend this complaint as soon as discovery proves that Defendant has also violated
25


                                        TCPA COMPLAINT- 8
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.9 Page 9 of 23




     Civil Code § 1770(a)(22)(A). The Court should note that§ 1770 is not plead as a

 2   cause of action as of the time this Complaint was filed.
 3
     28.   Upon information and belief, GG Homes has duped a local Title Company
 4
     into selling it lists of home owners with phone numbers within specified
 5

 6
     geographical neighborhoods within San Diego that they wish to target. Then they

 7   upload load numbers into their ATDS "Vicidialer" and blast out spam text
 8
     messages to entire neighborhoods. Defendant has also misappropriated the MLS
 9
     database of real estate brokers.
10

11   29.   Defendant GG Homes used a "Vicidial" ATDS system to robodial Plaintiff

12   on Plaintiffs cell phone. Further, an ATDS must be used to send a text message.
13
     There is no other way to send a text message but for and by the use of an automatic
14
     telephone dialing system in violation of the TCPA (when done for solicitation).
15

l6   30.   Defendant owns and uses www.ibuysd.com which can be viewed in

17
     California.
18
     31.   Defendants (Green and GG Homes) have failed to obtain a bond as required
19
     of all telemarketing and robodialing organizations in California. See B&P
20

21   §17511.1
22
     32.   GG Homes, Inc has been sued for TCP A violations in the past.
23
     33.   GG Homes, Inc has failed to register as a telemarketer in California with the
24

25
     California Department of Justice, and has not paid the fee nor posted the $100,000


                                        TCP A COMPLAINT - 9
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.10 Page 10 of 23




      bond required to protect consumers like this Plaintiff.

 2    34.    Defendant GG Homes, Inc has failed to obtain a telemarketers bond in
 3
      California as required by the California Department of Justice.
 4
      35.    Plaintiff brings this action under the Telephone Consumer Protection Act,
 5

 6
      47 U.S.C. § 227 ("TCPA"), in hopes that an injunction and damages will

 7    encourage GG Homes to change their ways. Plaintiff is suing GG Homes for the
 8
      directly dialed calls, calls made through their employees, and spam solicitation text
 9
      messages made by said defendant to Plaintiffs DNC registered phone ending in -
10

11    0541. Plaintiff pleads in the alternative, there were other calls through lead

12    generators and this lawsuit is for the direct autodialed calls to Plaintiffs cell phone
13
      as well as calls and text messages made by third party agents of GG Homes.
14
      36.    Defendant used an "automatic telephone dialing system" as defined by 4 7
15

16    U.S.C. § 227(a)(l) to place its calls and send the text messages to Plaintiff seeking

17
      to solicit real estate services.
18
      37.    Defendant's calls constituted calls that were not for emergency purposes as
19

      defined by 47 U.S.C. § 227(b)(l)(A).
20

21    38.    During all relevant times, Defendant did not possess Plaintiffs "prior
22
      express consent" to receive calls or texts using an automatic telephone dialing
23
      system or an automated telephone dialing system or an artificial or prerecorded
24

25
      voice on a cellular telephone pursuant to 47 U.S.C.§227(b)(l)(A). At no time did


                                         TCPA COMPLAINT- 10
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.11 Page 11 of 23




      Plaintiff provide, give or grant express written permission to be called nor to be

 2    robo-dialed by Defendant or its agents.
 3
      39.   Such calls, as described above, constitute solicitation calls pursuant to 47
 4
      C.F.R. § 64.1200(c)(2) as they were attempts to promote or sell Defendant's real
 5

 6
      estate services ("flipping homes").

 7    40.   Plaintiff received numerous solicitation calls from Defendant within a 12-
 8
      month period.
 9
      41.   Defendant continued to call Plaintiff on telephone number -0541 in an
10

11    attempt to solicit its services and in violation of the National Do-Not-Call

12    provisions of the TCP A.
13
      42.   Plaintiff pleads in the alternative, that Plaintiff was harmed by the acts of
14
      Defendant in at least the following ways: Defendant illegally contacted Plaintiff
15

16    via his telephone for solicitation purposes, thereby invading the privacy of said

17
      Plaintiff whose telephone number was on the National Do-Not-Call Registry.
18
      Plaintiff was damaged thereby.
19

      43.   Plaintiff is suing as a person that received numerous solicitation calls from
20

21    Defendant within a 12-month period, who had not granted Defendant prior express
22
      consent and did not have an established business relationship with Defendant.
23
      44.   The TCP A provides a private cause of action to persons who receive calls in
24

25
      violation of§ 227(b). 47 U.S.C. § 227(b)(3).


                                       TCPA COMPLAINT- 11
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.12 Page 12 of 23




      45.    The TCPA makes it unlawful to make telemarketing solicitations to

 2    telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
 3
      C.F.R. § 64.1200(c)(2).
 4
      46.    The TCPA provides a private cause of action to persons who receive calls in
 5

 6
      violation of§ 227(c). 47 U.S.C. § 227(c)(5).

 7                                      V. STANDING
 8
      4 7.   The court must evaluate lack of statutory standing under the Rule 12(b)( 6)
 9
      standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
10

11    because Plaintiff is proceeding pro se, his complaint "must be held to less stringent

12    standards than formal pleadings drafted by lawyers" and must be "liberally
13
      construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
14
      standard for prose complaints post-Twombly). The Ninth Circuit has concluded
15

16    that the court's treatment of prose filings after Twombly and Iqbal remain the same
17
      and pro se pleadings must continue to be liberally construed. Hebbe v. Pliler, 627
18
      F.3d 338,342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42
19

      (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (5th Cir. 2010);
20

21    Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following
22
      Twombly and Iqbal, "we remain obligated to construe a prose complaint
23
      liberally").
24

25
      48.    Standing is proper under Article III of the Constitution of the United States


                                       TCPA COMPLAINT- 12
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.13 Page 13 of 23




      of America because Plaintiffs claims state:

 2                 A valid injury in fact; which is traceable to the conduct of Defendants
 3
            (Green and GG Homes); and is likely to be redressed by a favorable judicial
 4
            decision. See, Spokeo, Inc. v. Robins, 578 U.S. __(2016) at 6, and Lujan v.
 5

 6
            Defenders of Wildlife, 504 U.S. 555 at 560. In order to meet the standard

 7          laid out in Spokeo and Lujan, Plaintiff must clearly allege facts
 8
            demonstrating all three prongs above.
 9
            The "Injury in Fact" Prong
10

11    49.   Plaintiffs injury in fact, must be both "concrete" and "particularized" in

12    order to satisfy the requirements of Article III of the Constitution, as laid out in
13
      Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning
14
      that it actually exists. In fact, Plaintiff expressly informed Defendant to cease and
15

16    desist from all future telemarketing on the very first call and text. Such calls and
17
      texts are a nuisance, an invasion of privacy, and an expense to Plaintiff in multiple
18
      ways. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
19

      Defendant's invasion of Plaintiffs right to privacy is further exacerbated by the
20

21    fact that Plaintiffs phone number, at all times relevant to this litigation, was on the
22
      National Do-Not-Call Registry ( hereinafter, "DNC Registry"). As well, Plaintiff
23
      had no prior business relationship with Defendant prior to receiving the seriously
24

25
      harassing and annoying calls by GG Homes. All of Plaintiffs injuries are


                                        TCPA COMPLAINT- 13
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.14 Page 14 of 23




      concrete and de facto. For an injury to be "particularized" means that the injury

 2    must "affect the plaintiff in a personal and individual way." Spokeo, Inc. v. Robins,
 3
      135 S.Ct. 1540, 578 US._ (2016) at 14. In the instant case, it was Plaintiffs
 4
      phone that was called and it was Plaintiff who answered the calls and read the text
 5

 6
      messages. It was Plaintiffs personal privacy and peace that was invaded by

 7    Defendant's persistent phone calls and text messages using an A TDS and a pre-
 8
      recoded message, despite Plaintiff having no prior business relationship with
 9
      Defendant and Plaintiffs attempt to avoid the damage by personally registering his
10

11    own number on the DNC Registry at www.donotcall.gov.

12          The "Traceable to the Conduct of Defendant" Prong
13
      50.   The second prong required to establish standing at the pleadings phase is
14
      that Plaintiff must allege facts to show that their injury is traceable to the conduct
15

16    of Defendant. In the instant case, this prong is met by the fact that the calls and

17
      text messages to Plaintiffs cellular phone were placed either by Defendant
18
      directly, or by Defendant's agent at the express direction and control of Defendant.
19

20
            The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"

21    Prong
22
      51.   The third prong to establish standing at the pleadings phase requires Plaintif
23
      to allege facts to show that the injury is likely to be redressed by a favorable
24

25    judicial opinion. In the present case, Plaintiffs Prayers for Relief includes a


                                        TCPA COMPLAINT- 14
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.15 Page 15 of 23




      request for damages for each call made by Defendant, as authorized by statute in

 2    47 U.S.C. §227. The statutory damages were set by Congress and specifically
 3
      redress the financial damages suffered by Plaintiff. Nothing more is needed under
 4
      the law.
 5

 6
      52.    "To establish injury in fact, a plaintiff must show that he or she suffered 'an

 7    invasion of a legally protected interest' that is 'concrete and particularized' and
 8
       'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
 9
      Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
10

11    distinct from particularization. Id. An injury is "particularized" if it affects "the

12    plaintiff in a personal and individual way." Id. In addition, for an injury to be
13
      "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.
14
      However, an injury need not be "tangible" in order to be "concrete," and intangible
15

16    injuries may constitute injury in fact. Id. at 1549. In order to determine whether an
17
      intangible harm constitutes injury in fact, Spokeo provided two factors to be
18
      considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)
19

20
      whether the statutory violation bears a 'close relationship to a harm that has

21    traditionally been regarded as providing a basis for a lawsuit in English or
22
      American courts,' and (2) congressional judgment in establishing the statutory
23
      right, including whether the statutory right is substantive or procedural." Matera v.
24

25    Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).


                                        TCPA COMPLAINT- 15
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.16 Page 16 of 23




      Spokeo also held that "the violation of a procedural right granted by statute can be

 2    sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at
 3
       1549. In such a case, a plaintiff "need not allege any additional harm beyond the
 4
      one [the legislature] has identified." Id.
 5

 6
      53.    Here, Plaintiff alleges that Defendant GG Homes contacted him using a

 7    "telephone dialing system." The calls and the text messages are solicitation
 8
      advertisements: they advertise Defendant GG Homes real estate flipping services.
 9
      Additionally, Plaintiff declares that he has never heard of Defendant GG Homes,
10

11    never visited any location operated by said Defendant prior to the harassing and

12    annoying calls or the harassing and annoying text messages, nor provided his
13
      cellular telephone number to Defendant or consented to receive calls from
14
      Defendant.
15

16    54.    In Plaintiffs case, the allegations establish that he did not give prior express

17
      consent. He declared that he was "the regular user and subscriber to the cellular
18
      telephone number at issue." He also declared that he has "never heard of
19

20
      [Defendants GG Homes], visited any location operated by [Defendant]. As

21    in Greenrkchyan, these allegations are sufficient to support Plaintiffs claims that
22
      he did not give prior express consent authorizing Defendant to send the
23
      prerecorded or preprinted spam text messages, nor to use an ATDS to make any
24

25
      consented calls.


                                        TCPA COMPLAlNT- 16
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.17 Page 17 of 23




                                   FIRST CAUSE OF ACTION

 2             Negligent Violations of the Telephone Consumer Protection Act

 3                                      47 U.S.C. §227(b).
 4     55.    Plaintiff repeats and incorporates by reference into this cause of action the
 5
       allegations set forth above at Paragraphs 1-54.
 6

       56.    The foregoing acts and omissions of Defendant constitute numerous and
 7

 s     multiple negligent violations of the TCPA, including but not limited to each and
 9
       every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular 47
10
       U.S.C. § 227 (b )(1 )(A).
11

12
       57.    As a result of Defendant's negligent violations of 47 U.S.C. § 227(b),

13     Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every
14
       violation, pursuant to 47 U.S.C. § 227 (b)(3)(B).
15
       58.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
16

17     in the future.

18                                 SECOND CAUSE OF ACTION
19
       Knowing and/or Willful Violations of the Telephone Consumer Protection Act
20
                                         47 U.S.C. §227(b)
21
       59.    Plaintiff repeats and incorporates by reference into this cause of action the
22

23     allegations set forth above at Paragraphs 1-54.

24     60.    The foregoing acts and omissions of Defendant constitute numerous and
25
       multiple knowing and/or willful violations of the TCPA, including but not limited

                                         TCPA COMPLAINT- 17
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.18 Page 18 of 23




       to each and every one of the above cited provisions of 47 U.S.C. § 227(b), and in

 2     particular 47 U.S.C. § 227 (b)(l)(A).
 3
       61.    As a result of Defendant' s knowing and/or willful violations of 47 U.S.C.
 4
       §227(b), Plaintiff is entitled to an award of $1,500.00 in statutory damages, for
 5

 6
       each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §

 1     227(b) )(3)(C).
 8
       62.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
 9
       in the future.
10

11                                THIRD CAUSE OF ACTION

12             Negligent Violations of the Telephone Consumer Protection Act

13     63.    Plaintiff repeats and incorporates by reference into this cause of action the
14
       allegations set forth above at Paragraphs 1-54.
15
       64.    The foregoing acts and omissions of Defendant constitute numerous and
16

11     multiple negligent violations of the TCP A, including but not limited to each and
18
       every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular 47
19
       U.S.C. § 227 (c)(5).
20

21
       65.    As a result of Defendant's negligent violations of 47 U.S.C. § 227(c),

22     Plaintiff is entitled an award of $500.00 in statutory damages, for each and every
23
       violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
24
       66.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
25


                                         TCP A COMPLAINT - 18
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.19 Page 19 of 23




      in the future.

 2                              FOURTH CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 4
                                      47 U.S.C. §227 et seq.
 5
      67.    Plaintiff repeats and incorporates by reference into this cause of action the
 6

      allegations set forth above at Paragraphs 1-54.
 7

 s    68.    The foregoing acts and omissions of Defendant constitute numerous and
 9
      multiple knowing and/or willful violations of the TCPA, including but not limited
10
      to each and every one of the above cited provisions of 47 U.S.C. § 227(c), in
11

12
      particular 47 U.S.C. § 227 (c)(5).

13    69.    As a result of Defendant's knowing and/or willful violations of 47 U.S.C. §
14
      227(c), Plaintiff is entitled to an award of$1,500.00 in statutory damages, for each
15
      and every violation, pursuant to 47 U.S.C. §227(c)(5).
16

17    70.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc

18    in the future.
19
                                    PRAYER FOR RELIEF
20
       WHEREFORE, Plaintiff requests judgment against Defendant GG Homes for the
21
                                            following:
22
                                 FIRST CAUSE OF ACTION
23

24
              Negligent Violations of the Telephone Consumer Protection Act

25                                      47 U.S.C. §227(b)

                                        TCPA COMPLAINT- 19
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.20 Page 20 of 23




          •   As a result of Defendant's negligent violations of 47 U.S.C.
              §227(b)(1 ), Plaintiff is entitled to and request $500 in statutory damages, for
 2
              each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
 3
          •   Any and all other relief that the Court deems just and proper.
 4

 5

 6
                                 SECOND CAUSE OF ACTION

 7     Knowing and/or Willful Violations of the Telephone Consumer Protection Act

 8                                       47 U.S.C. §227(b)
 9
          •   As a result of Defendant's willful and/or knowing violations of 47 U.S.C.
10
              §227(b )(1 ), Plaintiff is entitled to and request treble damages, as provided by
11            statute, up to$1,500, for each and every violation, pursuant to 4 7 U.S.C.
12            §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
13        •   Any and all other relief that the Court deems just and proper.
14
                                  THIRD CAUSE OF ACTION
15
         Negligent Violations of the Telephone Consumer Protection Act 47 U.S.C.
16                                        §227(c)
17        •   As a result of Defendant's negligent violations of 47 U.S.C.

18            §227( c)(5), Plaintiff is entitled to and request $500 in statutory damages, for

19
              each and every violation, pursuant to 47 U.S.C. 227(c)(5).

20
          •   Any and all other relief that the Court deems just and proper.

21                              FOURTH CAUSE OF ACTION

22     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
23                                       47 U.S.C. §227(c)

24
          •   As a result of Defendant's willful and/or knowing violations of 47 U.S.C.
              §227(c )(5), Plaintiff is entitled to and request treble damages, as provided by
25


                                         TCP A COMPLAINT - 20
     Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.21 Page 21 of 23




            statute, up to $1,500, for each and every violation, pursuant to 47 U.S.C.
            §227(c)(5).
 2

         • Any and all other relief that the Court deems just and proper.
 3

 4
      Respectfully submitted the 5th day of February, 2021.
                                                            =====--
 5                                                               ..;SC-J-
                                                                     ;t=:~..::-~ ~ !:::::~ ___;;:~
                                                                 Glenn Wilbor,
 6
                                                                 Plaintiff pro se
 7


 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                      TCPA COMPLAINT - 21
Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.22 Page 22 of 23




                  ru=t!CATE
                 Court Name: USOC Ca 1ifomi a Sruthem
                 Division: 3
                 Receipt tt.Jnoor: CAS127422
                 Cashier ID: aful ler
                 Transacticn Date: 02/05/2021
                 Payer Name: Glem W1 lbor
                 CIVIL FILI~ FEE- ~N-PRISO~
                  For: Glem Wi lbor
                  Case/Party: D-CAS-3-21-CV--oco226-001
                  Ama.nt:        $402 .00
                 Cl-Ea<.
                  Check/t-mey Droor ton : 19-11 D72f£47
                  Amt Termred: $402.00
                 Total D..E:     1402.00
                 Total Tendered: 402.00
                 Change Amt :     0 .00


                 There wi 11 oo a fee of $53.00
                 charged for any returrlld ch3ck.
Case 3:21-cv-00226-TWR-BGS Document 1 Filed 02/08/21 PageID.23 Page 23 of 23
